DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 27 October 2021 containing amendments to the claims and remarks.
Claims 1-12 and 16-26 are pending.
The previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments to the claims.
Claims 1-12 and 16-26 are allowed.

Allowable Subject Matter
Claims 1-12 and 16-26 are allowed.
The following is Examiner’s statement of reasons for allowance:
With respect to Applicant’s claims 1-12 and 16-26, Subramanian does not disclose or otherwise suggest formation of an outer membrane (i.e. skin) by precipitation via the application of heat to the exterior of a shaped aliquot of bituminous liquid.  Rather, the outer membrane (or skin) of Subramanian’s shaped aliquots is formed by external cooling (see Subramanian, paragraph [0025]) (“While traveling on and falling from the conveyor belt 124, the droplets 122 can begin to externally cool, forming an external ‘skin.’”).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771